Citation Nr: 1211273	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-39 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability evaluation for valvular heart disease/aortic stenosis (claimed as a heart condition secondary to Hodgkin's disease treatment), to include an initial disability evaluation in excess of 10 percent, and, a disability evaluation in excess of 60 percent as of April 26, 2011.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for aortic stenosis and assigning a 10 percent disability evaluation, effective as of September 15, 2008.  This claim was subsequently remanded by the Board for additional development in November 2010, and in January 2012, the Appeals Management Center (AMC) increased the Veteran's disability evaluation to 60 percent, effective as of April 26, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran has indicated that he cannot work due to his service-connected heart disorder.  Such allegations are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO has not yet considered this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  As such, this issue is currently on appeal.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran's valvular heart disease was manifested by cardiac hypertrophy; it was not manifested by METs greater than 3 but less than 5, more than one episode of acute congestive heart failure in a 12 month period, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  As of April 26, 2011, the Veteran's valvular heart disease has been manifested by estimated METs of between 3 and 5; it has not been manifested by active infection with valvular heart damage, chronic congestive heart failure, workloads of 3 or less METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 30 percent for valvular heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Code 7000 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 60 percent for valvular heart disease, as of April 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and in October 2010 and April 2011, he was afforded formal VA examination.  The Board also attempted to obtain the Veteran's Social Security Administration (SSA) records, learning in July 2009 that SSA was unable to locate any records for this Veteran.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records for the Veteran and scheduled him for a more recent VA examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Relevant Facts

The Veteran was granted service connection for aortic stenosis in the appealed February 2009 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 7099-7000, effective as of September 15, 2008.  In May 2009, VA received a notice of disagreement from the Veteran, indicating that he believed he was entitled to a 100 percent disability evaluation.  However, the assigned disability evaluation of 10 percent was continued in a September 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in October 2009, and in November 2010, the Board remanded the Veteran's claim for further evidentiary development.  In January 2012, the RO increased the Veteran's disability evaluation from 10 percent to 60 percent, effective as of April 26, 2011.  

The record contains an echocardiogram performed several months prior to the filing of the Veteran's claim in May 2008.  The Veteran was noted to have normal left and right ventricular sizes.  He also had normal systolic function, bilaterally, with a left ventricular ejection fraction between 55 and 65 percent.  Moderate concentric left ventricular hypertrophy was diagnosed at this time, along with an impaired relaxation pattern, mild to moderate tricuspid regurgitation and critical aortic stenosis.  

According to a September 2008 VA cardiology note, the Veteran was experiencing flu-like symptoms and chest pain.  The Veteran was found to have critical aortic stenosis.  However, at this time, the Veteran was working in delivery and walked extensively without any symptoms of shortness of breath, palpitations, syncope or near syncope.  Another September 2008 record notes a workload of 11.60 METs (metabolic equivalent).  

The record also contains a note dated November 2008 from the Chief of Cardiothoracic Surgery of the Miami, Florida VA Health Care System.  According to this individual, the Veteran was suffering from critical aortic stenosis.  A computed tomography (CT) scan of the chest revealed extensive circumferential aortic calcification extending from the valve into the aortic arch.  It was noted that, due to the high risks from surgery and the Veteran's good ejection fraction, that surgery was not recommended at this time and the Veteran should be follow-up with an echocardiogram every six months.  It was noted that the Veteran had a newly diagnosed lymphoma that he should deal with at the present time.  

The Veteran was afforded an echocardiogram in February 2009.   This revealed a left ventricular ejection fraction of 63 percent.  There were no segmental wall motion abnormalities, but there was mild concentric left ventricular hypertrophy.  The right ventricle was normal in size and systolic function.  The examining physician concluded that the Veteran had normal left ventricular size with hyperdynamic left ventricular systolic function.  There was also severe aortic stenosis with an aortic valve diameter of less than 0.25 centimeters.  

The record contains a VA treatment record from May 2009.  According to this record, a November 2008 chest X-ray revealed mild arthersclerosis of the thoracic aorta.  A recent EKG was also reviewed, revealing normal sinus rhythm and borderline left ventricular hypertrophy.  A September 2008 stress test was also noted to be negative for ischemia or wall motion abnormalities.  

Another echocardiogram was performed in December 2009.  It was determined that the Veteran had a normal left ventricular size.  Also, left ventricular systolic function was deemed to be normal, exhibiting ejection fractions between 55 and 65 percent.  The pulse/tissue Doppler pattern was suggestive of diastolic dysfunction, however, with an impaired relaxation pattern.  The right ventricle was also normal in size and exhibited normal systolic function.  However, there was critical aortic stenosis.  

The Veteran was subsequently evaluated for surgery in February 2010.  It was noted that he had critical aortic stenosis that had worsened in the past two months.  The Veteran could not walk more than 15 steps without chest pain.  He also experienced shortness of breath, but this was noted to not be as bad as his chest pain.  Left ventricular ejection fraction was noted to be 60 percent, and this was deemed to represent normal systolic function.  A left heart catheterization and coronary angiography were recommended.  

This procedure was subsequently performed in February 2010.  Follow-up treatment records note that the Veteran's aortic valve gradient improved from 0.62 to 0.99 after the procedure.  The Veteran also exhibited normal left ventricular systolic function.  

An additional echocardiogram was performed in August 2010.  This revealed a left ventricular ejection fraction of 58 percent, which was noted to be within the normal range.  Left ventricular and right ventricular sizes were normal.  There were no segmental wall motion abnormalities and there was a normal left ventricular wall thickness.  An impaired relaxation pattern was again noted, as well as mild to moderate mitral regurgitation and a critical aortic stenosis.  The Veteran subsequently reported during an August 2010 cardiology consultation that he had improvement in his symptoms immediately following the February 2010 surgery, but that after this he began having intermittent chest pain and dyspnea on exertion that was getting progressively worse.  An August 2010 letter from a cardiologist with the VA Medical Center (VAMC) in Miami, Florida notes that the Veteran's condition was very critical and that he was at high risk of life-threatening complications.  As such, he was not currently able to work until further therapy had been provided.  

An aortic valvuloplasty was subsequently performed in September 2010.  The Veteran denied any symptomatic relief following this procedure and he noted using a wheelchair to alleviate his symptomatology.  

A VA examination was performed in October 2010.  It was noted that the Veteran had a positive history to include valvular heart disease, as well as a myocardial infarction in 2008.  The Veteran's heart disease required continuous medication.  The Veteran was also noted to have dyspnea on mild exertion.  Examination revealed a normal heart rhythm, but a murmur was noted.  Stress testing revealed METS of 11.60.  Heart size was deemed to be normal and left ventricular ejection fraction was found to be greater than 55 percent.  Further testing revealed normal left ventricular size with normal left ventricular systolic function.  No pericardial effusion was noted, but there was an impaired relaxation pattern.  There was also mild to moderate mitral regurgitation and critical aortic stenosis.  It was noted that the Veteran was previously employed in delivery and management, and that he retired in August 2010 due to his lymphoma and his aortic stenosis.  The examiner concluded that the Veteran's aortic stenosis was indeed severe and that it would significantly impair him from physical employment, as he developed chest pain with little to no exertion.  However, the examiner concluded that sedentary employment would not likely be impacted by the aortic stenosis.  

According to a subsequent October 2010 cardiology clinic note, treatment of the Veteran's aortic valve disease needed to be deferred until chemotherapy was completed.  At this time, the Veteran was had normal left and right ventricular size.  Left ventricular systolic function was also normal, with an ejection fraction between 55 and 65 percent.  No pericardial effusion was noted, but the Doppler pattern was again suggestive of an impaired relaxation pattern.  Mild to moderate mitral regurgitation was also diagnosed, as well as critical aortic stenosis.  

A January 2011 VA cardiology note indicates that the Veteran was feeling much better following a December 2010 aortic valve replacement (AVR) with minimal chest pain over the past two months.  He was still not walking much due to dizziness, but this was due to an unrelated cerebrovascular accident.  A February 2011 VA treatment record notes that the Veteran was status post-AVR with a significant improvement of symptomatology.  A February 2011 echocardiogram revealed normal left ventricular size with hyperdynamic left ventricular systolic function with an ejection fraction greater than 65 percent.  An impaired relaxation pattern, mild to moderate mitral regurgitation and mild aortic stenosis were also diagnosed.  

The Veteran was most recently afforded a VA examination on April 26, 2011.  It was noted that the Veteran became very dyspneic over the past two years, at one point requiring the use of a wheelchair or scooter to travel distances of more than several hundred feet.  The Veteran subsequently underwent a series of two aortic valvuloplasties and received a bovine/mechanical heart valve replacement in December 2010.  After this surgery, the Veteran had a marked increase in his ability for physical exercise capacity.  However, he still described dyspnea on exertion after walking up a flight of stairs.  He denied any chest pain, palpitations, nausea, vomiting or diaphoresis.  

Examination revealed a regular heart rate and rhythm without murmur.  An EKG from March 2011 was reviewed, and it revealed a normal sinus rhythm with a rate of 70.  An echocardiogram was also completed in February 2011, revealing normal left ventricular size, hyperdynamic left ventricular systolic function, and a left ventricular ejection fraction of greater than 65 percent.  No segmental wall motion abnormalities were noted, but there was mild concentric left ventricular hypertrophy.  Pulse and tissue Doppler pattern was also suggestive of diastolic dysfunction impaired relaxation pattern.  The right ventricle was normal in size with normal systolic function.  Both atria were within normal limits.  The bioprosthetic aortic root valve was within normal limits, although there was mild aortic regurgitation and mild aortic stenosis.  The overall conclusions were a normal left ventricular size, hyperdynamic left ventricular systolic function and a left ventricular ejection fraction of greater than 65 percent.  A chest X-ray was also performed, revealing a normal heart size.  The examiner diagnosed the Veteran with valvular heart disease.  

An addendum to the above examination report was prepared in May 2011.  It was noted that estimated METs were between three and five.  An additional addendum was prepared in December 2011.  It was noted that the Veteran's chest X-ray from December 2011 revealed a normal heart size while an echocardiograph from November 2011 revealed a normal left ventricular size.  

Analysis

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The Veteran's valvular heart disease is currently rated under Diagnostic Code 7000.  Under this code, a 10 percent disability evaluation is warranted for valvular heart disease with a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, when continuous medication is required.  38 C.F.R. § 4.104.  

A higher disability evaluation of 30 percent is warranted for valvular heart disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram or X-ray.  Id.  

According to the May 2008 echocardiogram, the Veteran was suffering from moderate concentric left ventricular hypertrophy.  A February 2009 echocardiogram confirmed that there was mild concentric left ventricular hypertrophy.  An August 2010 echocardiogram does note normal left ventricular wall thickness.  However, VA examination in April 2011 notes that mild ventricular hypertrophy was still present.  As such, when affording the Veteran the full benefit of the doubt, it would appear that he is entitled to an initial disability evaluation of 30 percent for his cardiac hypertrophy as confirmed by electrocardiogram.  See id.

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an initial disability evaluation in excess of 30 percent.  A higher disability evaluation of 60 percent is warranted for heart disease with more than one episode of acute congestive heart failure in the past year, or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

The record does not reflect that the Veteran has experienced more than one episode of acute congestive heart failure in any one year during the pendency of his claim.  Furthermore, the Veteran was found to have a workload of 11.60 METs in September 2008 and upon examination in October 2010.  None of the records prepared prior to the April 2011 VA examination suggest METs between 3 and 5.  Finally, the Veteran was noted to have a normal ejection fraction between 55 and 65 percent in May 2008, February 2009, December 2009, August 2010, and October 2010.  An ejection fraction in excess of 65 percent was noted during cardiac treatment in February 2011.  As such, the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation of 60 percent at any time prior to April 26, 2011.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 60 percent for his valvular heart disease at any time since April 26, 2011.  The highest disability evaluation of 100 percent is warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization), resulting in chronic congestive heart failure, or, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.  

According to the April 2011 VA examination, the Veteran had estimated METs of between 3 and 5, suggesting that the Veteran's estimated METs were above 3 and below 5.  In addition, it was noted that the Veteran had a marked increase in his ability for physical exercise capacity, suggesting that his disability was improving since his December 2010 surgery.  Finally, there is no evidence of chronic congestive heart failure.  As such, the highest disability evaluation of 100 percent is not warranted at any time during the pendency of the Veteran's claim.  

The Board recognizes that the Veteran believes he is entitled to increased disability evaluations for his valvular heart disease.  However, the Veteran has submitted no evidence to demonstrate that he was entitled to a disability evaluation in excess of 30 percent prior to April 26, 2011, or, that he is entitled to a disability evaluation in excess of 60 percent as of April 26, 2011.  In his May 2009 notice of disagreement, the Veteran indicated that he could not breathe like he used to and that he tired easily.  The Veteran also reported chest pain and an inability to walk fast in his October 2009 appeal to the Board.  Finally, the Veteran indicated in a November 2010 statement that he could not do anything strenuous, he felt tired with chest pain, and, that he was unable to work.  While the Board has considered this evidence, it does not demonstrate entitlement to a higher disability evaluation.  A 30 percent disability evaluation is meant to compensate a Veteran who suffers from fatigue, chest pain (angina) and shortness of breath (dyspnea).  See 38 C.F.R. § 4.104, Diagnostic Code 7000.  Also, while the Veteran has asserted that he cannot work, this assertion will be addressed in the REMAND section below.  

The record also contains a letter from the Veteran's sister dated December 2008.  According to this statement, the Veteran received a second opinion suggesting that he was a candidate for heart surgery.  However, this statement in and of itself fails to demonstrate that the Veteran's symptomatology warrants a higher disability rating at any time during the pendency of the claim.  The record reflects that the Veteran was afforded valve surgery in December 2010 and that he has improved since this operation.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, at no time since the grant of service connection has the veteran's symptomatology warranted a higher disability rating, and as such, staged ratings are not warranted.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 30 percent is warranted.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 60 percent as of April 26, 2011, and this aspect of the claim must be denied.  By granting a staged rating in this case, VA has considered the Court's holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial disability evaluation of 30 percent is granted for the Veteran's valvular heart disease (previously labeled as aortic stenosis).  

A disability evaluation in excess of 60 percent for valvular heart disease, as of April 26, 2011, is denied.  


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  The Veteran has alleged that his heart disorder has left him unable to work, and according to an August 2010 statement from a VA cardiologist, the Veteran was not currently able to work until further therapy was provided.  Therefore, the issue of TDIU has been reasonably raised by the record.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for valvular heart disease (rated as 30 percent disabling prior to April 26, 2011 and as 60 percent disabling as of April 26, 2011), Hodgkin's disease with splenectomy (rated as 30 percent disabling), degenerative disease of the cervical spine (rated as 10 percent disabling as of July 16, 2010) and appendectomy scars (rated as 0 percent disabling), for a combined disability evaluation of 50 percent prior to July 16, 2010, 60 percent prior to April 26, 2011, and 80 percent as of April 26, 2011.  As such, the Veteran has not met the percentage requirements laid out in 38 C.F.R. § 3.340 for the entirety of the appeals period.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Prior to April 26, 2011, the Veteran alleged unemployability and the VA cardiologist concluded that the Veteran was "currently" not able to work until further therapy was received.  The October 2010 VA examiner also opined that the Veteran's aortic stenosis was severe and would significantly impair him from physical employment.  However, it was noted that sedentary employment would not likely be impacted by this condition.  Based on this evidence, referral may be warranted in this case.  However, the RO (or AMC), not the Board, needs to make this initial determination of whether an extra-schedular TDIU is warranted.  

In addition, it is not clear whether or not the Veteran has been unable to obtain or maintain substantially gainful employment since April 26, 2011.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  According to the VA cardiologist in August 2010, the Veteran was unemployable until he received further therapy.  However, the October 2010 VA examiner opined that the Veteran could perform sedentary work.  The record reflects that the Veteran underwent valve surgery in December 2010, and according to the April 2011 VA examiner, the Veteran has had a marked increase in his ability for physical exercise capacity since this time.  Therefore, while there is certainly evidence to suggest the possibility of unemployability as of April 26, 2011, this fact is by no means clear based on the current evidence of record.  The Veteran must be scheduled for a VA examination in which an examiner opines as to whether his disabilities, taken as a whole, result in total unemployability.  

Accordingly, this issue is REMANDED for the following action:

1.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) to determine whether the Veteran is employable.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to opine as to whether the Veteran's valvular heart disease, either alone or in conjunction with the remainder of his service-connected disabilities, renders the Veteran unable to obtain or maintain a substantially gainful occupation.  A complete rationale must be provided for all opinions offered.  

2.  The RO should then readjudicate the Veteran's claim for TDIU, to include making a determination as to whether a claim for a TDIU, prior to April 26, 2011, under 38 C.F.R. § 4.16(b), should be submitted to the Director, Compensation and Pension Service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


